DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
This Office Action is in response to applicant’s Amendments and Arguments (and affidavit) filed 18 February 2021. As directed by applicant, claim 1 is amended.  No new claims are added or cancelled.  Thus, claims 1, 4 and 6 are pending.  Unfortunately, after further search, consideration and consultation, the office has determined that the previously indicated allowable subject matter is not, in fact, allowable.  This is a Final Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 	

s 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petit (U.S. Patent 6,054,690) in view of Kabushiki (Japanese Patent Application Publication JP04-005094; in IDS with translation) and Matsushita (Japanese Patent Application Publication JP-178477; in filed IDS with translation.) and further in view of VLSI (Chemical Mechanical Polishing processes:  Erosion and Metal Dishing; retrieved at  http://www.vlsi-expert.com/2015/08/ and http://www.vlsi-expert.com/2015/07/cmp.html ; see  NPL attached).
Regarding claim 1, Petit discloses a heater, comprising; a first ceramic substrate (Fig. 3, either element 20 or alternatively elements 20 and 23; ;column 2 line 8, for substrates being ceramic) having a heating face on a first face thereof; a second ceramic substrate (17) disposed so that a first main face of the second ceramic substrate covers a second main face of the first ceramic substrate; a heat generating resistor (19) disposed on the first main face of the second ceramic substrate; and an adhesive layer (18; column 4 line 81 - column 3 line 3) which bonds the first ceramic substrate and the second ceramic substrate while covering the heat generating resistor.
Petit does not disclose wherein the first main face of the second ceramic substrate includes a groove section, and the heat generating resistor is disposed on a bottom face of the groove section along a profile of the groove section, wherein a thickness of the heat generating resistor is smaller than a depth of the groove section, and wherein the thickness of the heat generating resistor becomes gradually smaller toward a center side in a width direction of the groove section.
However, Kabushiki teaches a heater wherein the first one main face of the second ceramic substrate is includes a groove section, and the heat generating resistor (Kabushiki, fig. 2, heating element within groove), wherein a thickness of the heat generating resistor is smaller than a depth of the groove section (id. Fig. 2, element 4, teaching space for thermal expansion).  Matsushita teaches the advantage of being secured in a groove is to have good electrical connections inside the groove for long lasting and security, as well as for electrical safety even in abnormal use, and Kabushiki has the heater in the groove, to allow for thermal expansion and thus would be a great alternate/ substitute way, known to a practitioner, to install heating elements (Matsushita, fig. 2, element 3 embedded in 2a; Specification, translation, p. 3 last 3 lines; Kabushiki,  translation of specification, p. 2, last 2 lines). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute this way of securing a heating element in the substrate, to have it secured within a groove, adding the teaching of Matsushita to Petit, in order to secure them well to the heater and have good electrical connections inside the groove for long lasting and security, as well as for electrical safety even in abnormal use. 
Regarding “wherein a thickness of the heat generating resistor is smaller than a depth of the groove section, VLSI teaches that Chemical Mechanical Polishing results in dielectric erosion causes “a thickness of the heat generating resistor that is smaller than a depth of the groove section” (fig. 1; Dielectric erosion causes “metal thickness variation“ in figure ends up shrinking the resistor/metal into the groove).  This is a result of a conventional process used in semiconductor manufacturing and therefore, to someone having ordinary skill in the art at the time of the invention, having this result would be obvious.
VLSI; Figs. 1,2 , “CMP:Metal Dishing”-  height thickness gets smaller towards center).  This is a result of a conventional process used in semiconductor manufacturing and therefore, to someone having ordinary skill in the art at the time of the invention, having this result would be obvious.

Regarding claim 4, Petit in view of Kabushiki, Matsushita, and VLSI teach all the limitations of claim 1, as above, but do not further teach in the present combination, a heater wherein a clearance is provided between the heat generating resistor and the adhesive layer.  However, Kabushiki teaches further a heater wherein a clearance is provided between the heat generating resistor and the adhesive layer. (Kabushiki, fig. 2, element 3; clearance is seen and provided for as room for growth taking into account thermal expansion is allowed for).  The advantage here is to allow clearance for thermal expansion.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Petit in view of Kabushiki, Matsushita, and VLSI with the further teaching of Kabushiki, to have clearance between the elements, in order to allow clearance for thermal expansion.

Regarding claim 6, Petit in view of Kabushiki, Matsushita, and VLSI teaches all the limitations of claim 1, as above, and further teaches a heater comprising a temperature sensor (Petit, 22) inside the first ceramic substrate”, designating that the .


Response to Arguments
Applicant's arguments and inventor’s affidavit filed 18 February 2021 have been fully considered but they are not persuasive. 

The Applicant argues that their invention is not analogous art (Remarks, p. 6) of the VLSI reference, and there can be no adapting of methods, and the inventor explains that VLSI and their invention are not in the same technical field, VLSI being directed to semiconductor manufacturing, while applicant’s invention is directed to ceramic heaters (Inventor’s Affidavit (IA), ¶¶9, 11).  Specifically it is the size differences, where VLSI deals with semi-micrometer tolerances (IA, ¶12), whereas Applicant’s invention deals with widths of millimeters size, and the size difference alone would make adapting manufacturing procedures unobvious (IA, ¶17, 21,22).  Examiner disagrees.  Applicant’s arguments are not commensurate to Applicant’s claim limitations. The claims, as written allows for such an understanding and nothing in the claim limits the production to applicant’s intended methods.  Thus, the rejections are maintained.


Examiner encourages Applicant to contact Examiner regarding any questions or concerns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        /ROBERT J UTAMA/Primary Examiner, Art Unit 3715